Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeira et al. (PGPUB Document No. US 2017/0213473).
Regarding claim 18, Ribeira discloses a method for operating a virtual reality system, comprising (virtual reality environment (Ribeira: claim 1, title, 0020)):
Providing a first virtual or augmented reality context that includes a first scene (AR environment comprising “an instruction set that defines the appearance, properties, and behavior of virtual avatars in an augmented reality environment with respect to time, as well as defining virtual avatars' effects on other objects in the augmented reality and the effect of other objects on the virtual avatar" (Ribeira: 0024) The instruction set of Ribeira corresponds to the AR context as claimed);
Causing one or more participants to gather within the first scene (“plurality of real participants” within the shared AR environment (Ribeira: FIG.1, 0027));
Presenting an image of an object within the first virtual or augmented reality context (virtual objects featured within the AR environment (Ribeira: 0021, 0022, 0025) and/or image data (Ribeira: 0022) such as the ultrasound image 122 shown in FIG.1 (Ribeira: 0032, 0041)); 
And providing a virtualized version of the object within the first virtual or augmented reality context or within a second virtual or augmented reality context (machine 121 displaying ultrasound image 122 (Ribeira: 0032, 0041) is virtually projected as a virtual machine 125 comprising said image in physical location 102 (Ribeira: 0042)).

Regarding claim 19, Ribeira discloses the method of claim 18, wherein providing a virtualized version of the object comprises: providing a three-dimensional representation of the object within the first scene (“augmented reality environment refers to the perception of a user of their real, physical environment with the addition of virtual, projected, two or three dimensional objects in that environment" (Ribeira: 0034)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira as applied to the claims above, and further in view of Abe et al. (PGPUB Document No. US 2015/0356788).
Regarding claim 20, Sharma discloses the method of claim 18, wherein providing a virtualized version of the object comprises: (machine 121 displaying ultrasound image 122 (Ribeira: 0032, 0041) is virtually projected as a virtual machine 125 comprising said image in physical location 102 (Ribeira: 0042)). 
However, Ribeira does not expressly teach, providing a portal that provides passage between the first virtual or augmented reality context and the second virtual or augmented reality context; And providing a three dimensional representation of the object within a second scene that is provided in the second virtual or augmented reality context.
Abe in the related art of using a user avatar as a virtual object in AR technology (Abe: 0004), teaches, providing a portal that provides passage between the first virtual or augmented reality context and the second virtual or augmented reality context (path PT1 in the shape of stairs that leads from one AR space to another (Abe: 0310, FIG.49)); 
And providing a three-dimensional representation of the object within a second scene that is provided in the second virtual or augmented reality context (two or three dimensional objects within the environment" (Ribeira: 0034)) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sharma such as to provide a portal/path to indicate a path to another AR/VR space, because this allows a path for moving between AR spaces (Abe: 0308-0311).

Claims 1-4, 8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (PGPUB Document No. US 2017/0090589) in view of Regan (PGPUB Document No. US 2016/0180248).
Regarding claim 1, Sharma discloses a method for managing a multi-realm, computer-generated reality ("The client may also incorporate an assistant interface that couples the input and output modules to an assistant server using a semantic information interchange language (SIIL). The assistant server may include a command inference block for converting user-input SIIL messages to command-input SIIL messages, thereby encoding user VR inputs into a general command set that may be recognized and processed by both VR and non-VR modules. Further aspects disclose techniques for seamless integration between virtual environments and joint VR sessions supporting multiple users" (Sharma: Abstract)), comprising:
Receiving information generated by one or more sensors in a device worn by a participant in a session conducted on a managed reality system ("VR scenario 100 includes one or more computers 102 or mobile devices, VR headset 130 worn by user 110, and one or more sensors (not shown) for detecting VR input from user 110, e.g., in the form of movement, voice, gestures, etc." (Sharma: 0028)), where the information generated by the one or more sensors indicates a point of focus or a point of view of the participant (the VR system include sensors to detect input from the user, such as eye gaze (Sharma: 0003)). 

Sharma does not disclose,
Providing focus measurements for the participant based on the information generated by the one or more sensors, each focus measurement characterizing a duration of focus of the participant on a leader of the session or on one or more objects indicated by the leader of the session while engaged in a plurality of activities associated with the session; 
Calculating variances between the focus measurements for the participant and corresponding baseline focus measurements for the session; 
And generating a session performance metric for the participant by quantifying the variances. 

However, Regan in the related art of a learning system (Abstract), discloses
Providing focus measurements for the participant based on the information generated by the one or more sensors, each focus measurement characterizing a duration of focus of the participant on a leader of the session or on one or more objects indicated by the leader of the session while engaged in a plurality of activities associated with the session (methods for evaluating the learner’s attention comprising determining whether he user exits or “moves onto the next instruction too quickly…(e.g., does not give up easily)” (Regan: 0098). Regan further discloses a tracking mechanism that tracks “time spent in the modality" (Regan: 0136). And further, Regan teaches the tracking mechanism tracking “time each user remained in classroom” (Regan: 0139)); 
Calculating variances between the focus measurements for the participant and corresponding baseline focus measurements for the session; and generating a session performance metric for the participant by quantifying the variances (The AI based recommendation engine (hereinafter referred to as the "Brain") determines the optimal set of learning modalities by comparing the performance of the user in each learning modality against a predefined threshold (“baseline focus measurements”), and selecting those that exceed the threshold (Regan: 0059). Regan teaches the use of percentages in determining the variance between the threshold (“baseline focus measurements”) and the individual performances (Regan: 0059)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sharma such as to the Brain and tracking mechanism, as disclosed by Regan, because this allows effectively comparing the performance of the user in each learning modality against a predefined threshold (Regan: 0059, 0111, 0114-0115). 

Regarding claim 2, Sharma as modified by Regan discloses the method of claim 1, Sharma further discloses authenticating a user of a reality context at a controller that manages or controls the multi-realm, computer-generated reality (authenticating users such as to be able to authorize use of different VR experiences (multi-realm) (Sharma: 0088, 0121)) 
Configuring a logical connection between the reality context and the multi-realm, computer-generated reality using one or more physical communication channels (transitions between VR environments (multi-realm) possible by plugins enabling payment credentials and authorization data over channel 420 (Sharma: 0088)); 
And establishing presence of the user as the participant in the multi-realm, computer-generated reality through the logical connection while maintaining presence of the user in the reality context
(maintaining/enabling presence of the user as the user transitions form one VR to another in response to the user possessing authorization to access said VR, wherein such authorization data is communicated through channel 1030a (Sharma: 0121, 0122))

Regarding claim 3, the combined teachings as applied above teaches the method of claim 1, wherein the baseline focus measurements are obtained by statistical analysis of focus measurements for a plurality of participants in the session (“Brain” determines the optimal set of learning modalities for a user by considering context information such as the performance of the user and other users in the available learning modalities. The performance may be stored in history data that was previously saved by the system in an internal database, or an external source of data, which the system can access" (Regan: 0058)). 

Regarding claim 4, the combined teachings as applied above teaches the method of claim 1, Regan further discloses wherein the baseline focus measurements are based on aggregate focus measurements of a plurality of participants in a plurality of sessions (Brain determines the optimal set of learning modalities for a user by considering context information such as the performance of the user and other users (plurality of participants) in the available learning modalities (Regan: 0058). Further, Regan teaches analysis on a plurality of user groups (plurality of sessions) (Regan: Abstract)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sharma such as to utilize the Brain and tracking mechanism, as disclosed by Regan, because this allows effectively comparing the performance of the user in each learning modality against a predefined threshold (Regan: 0059, 0111, 0114-0115). 

Regarding claim 8, Wand as modified by Regan discloses the method of claim 1, Regan further discloses wherein the baseline focus measurements include a difference in dwell time (tracking time users remained in the classroom (Regan: 0138-0139)) or time of departure of the participant from a location and a corresponding time of departure from the location. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further track additional parameters such as those disclosed by Regan, because this enables a more comprehensive measurement that more effectively measures baseline focus.

Regarding claim 10, the combined teachings as applied above teaches the method of claim 1, wherein the one or more sensors include a motion sensor or a location sensor ("VR input signal received at assistant interface 412 from input module 320 may include parameters of a user hand gesture, e.g., as detected by motion-detecting cameras and/or gyroscopes" (Sharma: 0048)). 

Regarding claim 11, Wand as modified by Regan discloses the method of claim 1, Wand further discloses wherein the one or more sensors include a camera (Sharma: 0048).

Regarding claim 12, Wand as modified by Regan discloses the method of claim 1, Regan further discloses wherein providing the focus measurements for the participant comprises: monitoring chat activity of the participant ("The tracking mechanism may also maintain a detailed record of use of the tools including events such as…chatting with a peer/trainer/supervisor…" (Regan: 0133)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further track additional parameters such as those disclosed by Regan, because this enables a more comprehensive measurement that more effectively measures baseline focus.

Regarding claim 13, the combined teachings as applied above teaches the method of claim 1, wherein providing the focus measurements for the participant comprises: monitoring accesses of system information by the participant "The tracking mechanism can track each login of a user to the system and record the date and time the login occurred, the geolocation from which the user logged on, and the duration the user was logged on" (Regan: 0131)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further track additional parameters such as those disclosed by Regan, because this enables a more comprehensive measurement that more effectively measures baseline focus.

Regarding claim 14, the combined teachings as applied above teaches the method of claim 1, further comprising: providing focus measurements for a plurality of participants to a leader of the session ("the dashboard tool 110 may provide access to various users 111, including a manager, a learner, an instructor, and a peer, with dashboards 112, 113, 114, and 115, respectively. The users operating one of the remote devices (e.g., 102, 103, etc) may access the dashboard tool 110 remotely. Interventions by the users 111 through their respective dashboards act as inputs into the data stores 122. The manager may be a role assigned to an individual or a group of people who in a business context supervises learners. The manager can author, recommend, and require content, and evaluate learners." (Regan: 0164, FIG.6)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide focus measurement information to the leader as taught by Regan, because this enables the leader author, recommend, and require content, and evaluate learners/participants (Regan: 0164).

Regarding claim 15, Wand as modified by Regan discloses the method of claim 1, Regan further discloses further comprising: displaying activity performance metrics for a plurality of participants to a leader of the session as corresponding session performance metrics are being generated (refer to the dashboard tool 110 provided to the leaders (Regan: 0164, FIG.6), wherein the dashboard provides access to user data such as a leaderboard, user progress, user performance, goals, user preferences, learning plan, study groups, user analytics, user assessments, etc. (Regan: 0175, FIG.14)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide focus measurement information to the leader as taught by Regan, because this enables the leader author, recommend, and require content, and evaluate learners/participants (Regan: 0164).

Regarding claim 16, the combined teachings as applied above teaches method of claim 1, wherein the computer-generated reality comprises a simulation ("In FIG. 1, VR environment 101 is illustratively shown to be a VR simulation of a street-level environment…" (Sharma: 0031)). 

Regarding claim 17, the combined teachings as applied above teaches the method of claim 1, wherein the computer-generated reality implements an experiential teaching reality ("present disclosure relates generally to learning, and more particularly to systems and methods to train learners based on context information." (Regan: 0003). Further, Regan teaches multiuser interaction lead by a human instructor (Regan: 0109)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify such as to apply the combined teachings to additional types of scenarios such as that disclosed by Regan, because this enable an added level of flexibility in being able to apply the combined teachings to additional scenarios.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Regan as applied to the claims above, and further in view of Abernethy et al. (PGPUB Document No. US 2011/0296163).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Abernethy teaches the method of claim 1, the combination fails to disclose wherein the baseline focus measurements include a measurement of relative difference between locations of an avatar of the participant and an avatar of the leader of the session (Abernethy teaches the concept determining user’s attention by detecting the distance from a device of focus (corresponds to the leader of the claim) (Abernethy: 0017)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further track additional parameters such as those disclosed by Abernethy, because this enables a more comprehensive measurement that more effectively measures baseline focus.

Regarding claim 6, the combined teachings as applied above does not expressly teach but Abernethy teaches the method of claim 1, wherein the baseline focus measurements include a measurement of relative difference between locations of an avatar of the participant and an object (Abernethy teaches the concept determining user’s attention by detecting the distance from a device of focus (corresponds to the leader of the claim) (Abernethy: 0017)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further track additional parameters such as those disclosed by Abernethy, because this enables a more comprehensive measurement that more effectively measures baseline focus.

However, the combined teachings as applied above does not expressly teach the object being indicated by the leader of the session.
Abernethy teaches an object that is a subject of user focus, wherein Abernethy determines user attention by detecting the distance of the user to the object. However, Abernethy is silent as to how the object became a subject of focus.  
At the time of the invention, there had been a recognized need in the art to define an object as subject of focus. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) Object was identified by a person 2) Object was identified by other means.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all scenarios provide the ability for determining user attention. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 

	
Claims 23-25, 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ribeira in view of Khalid et al. (PGPUB Document No. US ).
Regarding claim 23, Sharma discloses a method for creating a multi-realm, computer-generated reality, comprising (Abstract): 
For each of a plurality of activities defined (refer to the activities disclosed in para 0031 (walking in VR street) and 0032 (virtual driving simulation) of Sharma);
Generating a three-dimensional representation of an object associated with a first activity 
("VR headset 130 may present a three-dimensional (3D) stereoscopic view of a virtually simulated VR environment 101 to user 110" (Sharma: 0028)). 
Providing the three-dimensional representation of the object within the multi realm, computer-generated reality when one or more participants in the three-dimensional representation of the object engages the first activity (Sharma: 0028, 0031-0032). 

Sharma does not disclose 
(1) One or more documents, 
(2) Wherein the three-dimensional representation of the object is assigned a unique identifier and is configured for use in a first reality context; 
(3) Calibrating a location of the object within the reality context; 
(4) Defining one or more points in time associated with the object, the one or more points in time being expressed with respect to a start time of the first activity; 
(5) And defining a plurality of thresholds for the object, the plurality of thresholds including time-based thresholds and location based thresholds. 

(1) Ribeira discloses one or more documents (text data describing “the action, a visual image of the action, a transcription of a vocalization, or some combination thereof” (Ribera: 0033). Additional parameter configured for multiple states and text notes associated with the state for use by an instruction moderator or participant (Ribeira: 0077).
(2) Wherein the three-dimensional representation of the object is assigned a unique identifier and is configured for use in a first reality context (Ribeira teaches, in the case of an electromagnetic marker, detailed identity data about the real object to which it is attached, including data regarding how the real object interacts with virtual objects, and data regarding how the virtual object to which it is registered, in this case virtual ultrasound probe 127, should appear and interact may be actively transmitted (Ribeira: 0032). Further Ribeira teaches, in the case of a passive electromagnetic marker that acts similarly to a visual marker, with simulation system sensors only able to read location, orientation, and identity data, the system would use identity data, such as a code being broadcast by the marker, to properly register the correct virtual avatar to the real object. By comparing that identity data sensed to a pre-programmed set of identifiers, the simulation system determines which particular avatar, with its corresponding properties, is to be projected to overlay the marker" (Ribeira: 0032). The identity data as disclosed above corresponds to the claimed “unique identifier”); 
(3) Calibrating a location of the object within the reality context (the use of a marker to determining the position and orientation of the virtual object/avatar (Ribeira: 0031))
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sharma such as to include the markers, text and identity data that are defined by the data taught by Ribeira, because that allows to effectively determine which particular virtual object (avatar, objects, etc.), with its corresponding properties, is to be projected within the virtual environment (Ribeira: 0032). 

Khalid in the related art of virtual reality media system (Abstract), discloses 
(4) Defining one or more points in time associated with the object, the one or more points in time being expressed with respect to a start time of the first activity (objects having a first and/or second time period that determines when the object presented (Khalid: 0123, 0082)); 
(5) And defining a plurality of thresholds for the object, the plurality of thresholds including time-based thresholds and location based thresholds (time parameter (Khalid: 0082), positional parameter determinative of a location of the virtual object (Khalid: 0075)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include display parameters, as disclosed by Khalid, because this allows defining a time period during which the 3D virtual object is viewable within the world to a user experiencing the world, as well as a location, an orientation, and a size of the 3D virtual object (Khalid: Abstract, 0075, 0123). 

Regarding claim 24, the combined teachings as applied above teaches the method of claim 23, wherein the one or more points in time associated with the object identify when the three-dimensional representation of the object is visible (as stated above Khalid teaches a time parameter defining the beginning and end time during which the virtual object is displayed (Khalid: 0123)). 

Regarding claim 25, the combined teachings as applied above teaches the method of claim 23, wherein the one or more points in time associated with the object identify a start time and an end time for viewing the three-dimensional representation of the object (the time parameter above defining objects having a first and/or second time period that determines when the object presented (Khalid: 0082, 0123)). 

Regarding claim 28, the combined teachings as applied above teaches the method of claim 26, wherein the plurality of thresholds include an earliest start time for viewing the three-dimensional representation of the object (the beginning time defined by Khalid corresponds to the earliest start time for viewing the object (Khalid: 0123)). 

Regarding claim 29, the combined teachings as applied above teaches the method of claim 25, wherein the plurality of thresholds include a latest time for viewing the three-dimensional representation of the object (the ending time defined by Khalid corresponds to the earliest start time for viewing the object (Khalid: 0123)).

Regarding claim 31, the combined teachings as applied above teaches the method of claim 23, wherein the three-dimensional representation of the object includes licensing information or information that defines rights and privileges associated with the object when provided within the multi-realm, computer-generated reality (credentials or authorization associated with VR environments (comprising of “objects”) and the transitioning between different VR environments (Sharma: (0088)). 

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ribeira in view of Khalid as applied to the claims above, and further in view of Glover et al. (US Patent No. 9311742).
Regarding claim 30, the combined teachings as applied above teaches the method of claim 25. However, the combined teachings as applied above does not expressly teach wherein the plurality of thresholds include a maximum distance for viewing the three-dimensional representation of the object, the maximum distance being calculated from the location of the object within the reality context.
Glover teaches wherein the plurality of thresholds include a maximum distance for viewing the three-dimensional representation of the object, the maximum distance being calculated from the location of the object within the reality context (distance between a user and the object defines the level of visibility of said object, wherein the distance at which the object is not visible corresponds to the “maximum distance” as defined (Glover: col 19, line 42-50)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include the indicator module, as disclosed by Glover, because this allows nondisruptive actual execution of the virtual world scenario (Glover: col 23, line 46-48). 

Allowable Subject Matter
Claims 7, 9, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616